Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The provisional nonstatutory double patenting rejection is withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance: The applicant’s argument is persuasive. The closest prior art of record Galley (US 2021/0192140) discloses automatically generating conversational responses based on different machine learning models, different helper machines (e.g., speech-to-text machine, semantic detection machine, or image classifier machine), different grounding sources, and/or different control interfaces (¶0018-0020; ¶0025-0026; ¶0034; ¶0087; ¶0090-¶0093; ¶0099). However, Galley does not teach or suggest alone or in combination with the other cited references the claimed "determining, based on the first user action, a first feature input for a first machine learning model, a second feature input for a second machine learning model, and a third feature input for a third machine learning model, wherein the first machine learning model is only trained on user interface image data, the second machine learning model is only trained on time-dependent user account information data, the third machine learning model is only trained on transaction data, the fourth machine learning model comprising an ensemble function that is only trained on outputs of the first machine learning model, the second machine learning model, and the third 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 22, 2022